Citation Nr: 1547142	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-30 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected bilateral elbow disability.
 
2. Entitlement to a rating in excess of 10 percent for residuals of a left elbow fracture, to include whether the reduction in the rating from 20 percent to 10 percent, effective April 9, 2010, was proper.
 
3. Entitlement to a rating in excess of 10 percent for right elbow arthritis.
 
4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to December 1988. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the San Juan, the Commonwealth of Puerto Rico RO.  On his November 2011 VA Form 9, he requested a hearing before a Decision Review Officer (DRO) at the RO; however, in a statement received in January 2012, he withdrew such request.

In November 2011, the Veteran revoked representation from his state service organization.  He is currently unrepresented.  

In September 2014, the Board remanded the appeal for additional development.  

The issues of service connection for a psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 2000 RO decision did not contain clear and unmistakable error in assigning a 20 percent rating for a left elbow disability.  

2.  Left elbow disability is productive of more than 90 degrees of flexion, even with consideration to functional impairments; ankylosis or malunion has not been shown.  

3.  Right elbow disability is productive of more than 100 degrees flexion, even with consideration to functional impairments; ankylosis or malunion has not been shown.  



CONCLUSIONS OF LAW

1.  The reduction from 20 percent to 10 percent for the right elbow disability was not proper, and restoration of the 20 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5206 (2014).

2.  The criteria for a rating in excess of 20 percent for a left elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5205-5210 (2014).

3.  The criteria for a rating in excess of 10 percent for a right elbow disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5205-5210 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim. 

As the decision regarding the propriety of the rating reduction is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary for this issue.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; see also Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991). 

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In this case, the RO furnished a May 2010 letter advising the Veteran about the information and evidence necessary to substantiate his increased rating claims and the division of responsibility between him and VA in obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A remand for additional notification is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records, VA outpatient treatment records, March 2010 private medical report, Social Security Administration (SSA) records and various statements from the Veteran. 

The Veteran was afforded VA elbow examinations in May 2010 and January 2015.  There is no indication that either elbow disability has materially changed since the last examination.  The above VA examination reports reflect review of the claims folder and pertinent clinical evaluation.  The examiner provided clinical findings that were responsive to the Veteran's reports, medical history, and current treatment.  The Board considers the examination reports adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board also finds that requirements of the Board's prior remand in September 2014 have been substantially fulfilled for the issues decided herein.  The RO/AMC sent the Veteran a November 2014 letter notifying that all VA treatment records from 2007 to the present from the San Juan VAMC were obtained.  The letter also requested that he complete authorization for the release of private medical records or alternatively obtain these records himself and submit them directly.  It obtained updated medical records and furnished an updated VA elbow examination.  Then, it issued a February 2015 supplemental statement of the case (SSOC) based upon review of the newly generated evidence.  For these reasons, the record is in substantial compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

II. Whether the rating reduction from 20 percent to 10 percent for service-connected posttraumatic degenerative joint disease of the left elbow was proper.

The propriety of the October 2010 RO decision requires consideration of two separate standards, the standard relating to clear and unmistakable error (CUE) and the standard governing reduction of benefits.  That is, the October 2010 rating decision on appeal was based on a determination that CUE existed in the July 2000 rating decision.  If CUE was not present in the July 2000 rating decision, then there is no basis for the reduction.  If CUE was present in the July 2000 rating decision, because the remedy used to correct such error was reduction, the proper procedures governing reduction must be observed.  As explained below, the Board finds that CUE is not present in the July 2000 rating decision and the discussion of reduction procedures is not needed.   

In July 2000, the RO awarded a 20 percent rating for a left elbow disability based upon a June 2000 VA examination report.  

In October 2010, the RO found CUE in the July 2000 decision assigning a 20 percent rating for the left elbow disability.  It cited clinical evidence from the June 2000 VA examination report showing that left elbow movement did not meet the requisite limitations for a 20 percent rating.  38 C.F.R. § 4.71a, DCs 5206, 5207.
By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3.104(a), 3.105(a).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

The Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

The recorded range of motion findings for the left elbow at the June 2000 VA examination clearly do not meet the requisite for a 20 percent rating.  38 C.F.R. § 4.71a, DCs 5206, 5207.  However, the rating specified that the 20 percent rating was based on x-ray evidence of arthritis in two or more major joints with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a Diagnostic Code 5003 (2000).  A June 1989 VA x-ray report noted arthritis in each elbow and an outpatient entry from that date noted complaints that the disability was exacerbated by heavy lifting, pulling etc. Under the circumstances, there was a reasonable basis for the award of the 20 percent rating.  The July 2000 rating decision does not contain CUE with regards to the assignment of a 20 percent rating for the service-connected left elbow disability.  38 C.F.R. §§ 3.104(a), 3.105(a).  Since the October 2010 RO decision citing CUE as the basis to reduce the rating is erroneous, the 20 percent rating is restored.  See 38 C.F.R. §§ 3.104(a), 3.105(a), 4.71a, DCs 5003, 5206, 5207.

III.  Increased ratings

Laws and regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).


Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  See Mitchell v. Shinseki; Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court clarified that 38 C.F.R. § 4.59 does not require that such pain be related to arthritis.

Under DC 5206 for limitation of flexion of the forearm, a 0 percent rating is assigned when flexion of the major forearm is limited to 110 degrees; a 10 percent rating is assigned when flexion of the major forearm is limited to 100 degrees; a 20 percent rating is warranted for flexion of the major forearm limited to 90 degrees; a 30 percent rating is warranted for flexion of the major forearm limited to 70 degrees (20 percent for minor forearm); a 40 percent rating is warranted for flexion of the major forearm limited to 55 degrees (30 percent for minor forearm); and a 50 percent rating is warranted for flexion of the major forearm limited to 45 degrees (40 percent for minor forearm).  38 C.F.R. § 4.71a, DC 5206.

Under DC 5207 for limitation of extension of the forearm, a 10 percent rating is assigned when extension of the major forearm is limited to 45 or 60 degrees; a 20 percent rating is warranted for extension of the major forearm limited to 75 degrees; a 30 percent rating is warranted for extension of the major forearm limited to 90 degrees(20 percent for minor forearm); a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees (30 percent for minor forearm); and a 50 percent rating is warranted for extension of the major forearm limited to 110 degrees (40 percent for minor forearm).  38 C.F.R. § 4.71a, DC 5207.

DC 5208 provides for a 20 percent evaluation where flexion of the forearm is limited to 100 degrees and extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.  Flexion of the elbow to 145 degrees is considered full and extension to 0 degrees is considered full.  See id., Plate I (2014).

Further, as noted above, when the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.

Factual background

August 2009 VA primary care records reflect that the Veteran had unspecified severe injuries from a December 2007 automobile accident.  He was not taking any medication due an absence of health insurance.  Clinical musculoskeletal evaluation was significant for several left leg deformities.  X-ray report showed degenerative changes for the left elbow.  The examiner assessed elbow pain and provided a trial medication.  

In March 2010, the Veteran's private physician provided a letter in support of the claims.  She stated that the Veteran had bilateral elbow pain, instability and occasional stiffness.  She also reported that he had limitation of motion and difficulty lifting heavy objects.  He used a brace for support and could not lift weight with his arms without having flare-ups lasting several days.  He also experienced cramping in his elbows and forearms.  She noted that he had difficulty with work tasks such as lifting mail.  She characterized him as having chronic inflammatory and degenerative changes due to trauma.  

May 2010 VA primary care records show normal musculoskeletal findings.  The examiner assessed elbow pain and arthritis as controlled.  Contemporaneous X-rays report showed calcific enthesopathy of the olecranon process for the right elbow.

The Veteran was afforded a VA elbow examination in May 2010 with review of the claims folder.  He described having 7/10 pain on a daily basis in both elbows.  He reported functional impairment from repetitive elbow flexion and decreased strength due to pain when he carried objects weighing more than 30 pounds.  He was right hand dominant.  The examiner summarized the elbow joint symptoms as including: pain, stiffness, weakness, decreased speed, tenderness, and flare-ups from repetitive movement.  Clinical evaluation was notable for tenderness and guarding of movement for both elbows.  Range of motion showed left elbow flexion to 140 degrees, extension to 0 degrees, pronation to 75 degrees and supination to 80 degrees.  Right elbow movements were exactly the same as those recorded for the left elbow.  The examiner noted functional impairment from pain, but no additional limitation from repetitive motion.  Ankylosis was not found.  The examiner noted the August 2009 and May 2010 VA X-ray reports.  He diagnosed status post bilateral elbow radial head fracture residuals.  He reported that it had a moderate effect on many activities of daily living and prevented sports or exercise.  He believed that the bilateral elbow disability would limit the Veteran to semi-sedentary work that did not require repetitive elbow movement.  

August 2012 VA primary care records show that the Veteran complained about bilateral elbow and left ankle pain.  Musculoskeletal examination was notable for unspecified limited motion affecting both elbows.  The examiner assessed elbow enthesopathy and provided pain relief medication.  

May 2013 VA X-ray report confirmed possible mild periarticular osteopenia, mild degenerative changes, suggested posttraumatic deformity of the left radial head, and calcific tendinopathy of the right elbow.  

VA reexamined the Veteran in January 2015.  The examiner reviewed the electronic claims folder and noted the pertinent medical history.  She listed diagnoses of bilateral degenerative arthritis and status post left elbow fracture.  The Veteran described having 'locking' episodes on a daily basis.  He used pain medication, but did not use a brace.  He associated his elbow pain with repetitive motion.  He also reported recurrent swelling.  He reported being ambidextrous.  Range of motion showed left elbow flexion to 80 degrees, extension to 5 degrees, pronation to 0 degrees and supination to 85 degrees.  For functional impairment, the examiner commented that the Veteran became very apprehensive during testing, but prior to testing he appeared to be relaxed and exhibit normal movement.  Nonetheless, she listed pain as causing functional loss.  She also noted tenderness at the anterior (cubital) area.  Right elbow showed flexion to 85 degrees, extension to 0 degrees, pronation to 80 degrees and supination to 85 degrees.  She again reiterated the Veteran's change in demeanor during right elbow range of motion testing.  She listed functional impairment as pain and noted anterior tenderness.  For functional loss due to repetitive motion, she believed the examination was indeterminate as to the Veteran's descriptions of such functional loss.  As repetitive movements were not performed, she believed an estimate of motion loss due to it would be speculative.  She noted the Veteran's reports of daily, severe flare-ups lasting less than an hour.  Regarding functional loss due to flare-ups, the examiner again declined to estimate motion loss due her inability to clinically observe the Veteran during a flare-up rendering any such estimate speculative.  Muscle strength testing was complete (5/5) for both elbows.  Ankylosis, flail joint, joint fracture, ununited fracture, malaligned fracture and impairment of supination or pronation were not observed.  The examiner noted the May 2013 X-ray report confirmed bilateral degenerative arthritis affecting both elbows.  The examiner listed functional impact as limited repetitive elbow extension and flexion movements and carrying more than 15 pounds.  She concluded that the bilateral elbow disability was mild to moderate.  She again noted that the Veteran was very apprehensive during movement testing, but had normal muscle mass in both arms.  She believed that the Veteran could engage in a sedentary job with limited repetitive flexion of the elbows and restrictions from carrying more than 10 pounds.  She cited clerical work as a possible occupation.  

(i) Left elbow

The Veteran is currently service-connected for a left elbow disability rated as 20 percent disabling.  38 C.F.R. §§ 4.71a, DCs 5003, 5010, 5206, 5207.  He contends an increased rating is warranted.  As noted above, ratings in excess of 20 percent are limited.  See id.  For purposes of analysis, the Board considers the left arm to be dominant.  38 C.F.R. § 4.69.  Review of the record indicates that the Veteran fractured his left elbow in service.  Although the Veteran reported being right arm dominate at the May 2010 VA examination, he described himself as ambidextrous at the January 2015 VA examination.  Consideration as a dominant extremity will be more beneficial under DCs 5206 and 5207 since the left elbow disability is currently rated as 20 percent disabling.  See 38 C.F.R. §§ 4.71a, DCs 5206, 5207.
  
The clinical reports do not show that the Veteran has the requisite limitation of motion, joint abnormality or ankylosis of the left elbow to warrant a rating in excess of 20 percent for a dominant extremity under DC 5206 or a separate compensable rating under DC 5207.  (See May 2010 and January 2015 VA examination reports).  The Board notes the Veteran's reports of pain, weakness and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59.  However, an increased rating for complaints about pain, excess fatigability, and decreased functional ability is not warranted.  As detailed, on examinations taken in May 2010 and January 2015, pain, fatigue, weakness and flare-ups from repetitive motion were the major functional impacts.  His functional impairment due to pain, flare-ups, etc. has been considered in the 20 percent disability rating for his left elbow disability.  The 2015 VA examiner indicated that it would be speculative to assess additional function loss due to decreased motion on repetitive movements and/or flare-ups.  Moreover, the examiner made it clear that exhibited range of motion was less on testing than when the Veteran was observed prior to testing, suggesting that limitation of motion was exaggerated by the Veteran on examination.  His muscle strength was normal and there was no atrophy or other indicia of significant deformity.  While acknowledging the effects on his daily activities reflected in the VA examination report of record, there is no basis for a higher rating or separate compensable rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  Id.  

The record does not show that the Veteran has left elbow ankylosis, flail joint or similar post fracture abnormality to warrant a rating in excess of 20 percent under other potentially applicable DCs.  See 38 C.F.R. § 4.71a, DCs 5205, 5209, 5210.

For the above stated reasons, the preponderance of the evidence weighs against the claim.  A rating in excess of 20 percent for a left elbow disability is denied.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, DCs 5003, 5010, 5206, 5207.  

(ii) Right elbow

The Veteran is currently service-connected for a right elbow disability rated as 10 percent disabling.  38 C.F.R. §§ 4.71a, DCs 5003, 5010, 5206, 5207.  He contends an increased rating is warranted.  Since the left arm is the dominant extremity for purposes of this analysis, the Board must consider the right arm as the minor extremity.  38 C.F.R. § 4.69.

The clinical reports do not show that the Veteran has the requisite limitation of motion, joint abnormality or ankylosis of the right elbow to warrant a rating in excess of 10 percent for a dominant extremity under DC 5206 or a separate compensable rating under DC 5207.  (See May 2010 VA examination report).  The Board notes the Veteran's reports of pain, weakness and flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59.  While the 2015 VA examination reported limitation of motion that would warrant a higher rating, the examiner made it clear that exhibited range of motion was less on testing than when the Veteran was observed prior to testing, suggesting that limitation of motion was exaggerated by the Veteran on examination.  His muscle strength was normal and there was no atrophy or other indicia of significant deformity.  The Board does not find that the limitation of motion recorded in 2015 was an accurate assessment of the function loss and that inaccuracy was due to lack of cooperation by the Veteran.  Moreover, an increased rating for complaints about pain, excess fatigability, and decreased functional ability is not warranted.  The 2015 VA examiner indicated that it would be speculative to assess additional function loss due to decreased motion on repetitive movements and/or flare-ups.  Moreover, while acknowledging the effects on his daily activities reflected in the VA examination report of record, there is no basis for a higher rating or separate compensable rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  Id.  

Beginning January 30, 2015, the VA examiner found that the right elbow flexion was limited to 85 degrees.  This limitation of motion is contemplated by a 20 percent rating criteria under DC 5206.  38 C.F.R. § 4.71a, DC 5206.  The examiner expressed concern about the accuracy of the measurement based upon a marked change in the Veteran's general movement prior to and during the clinical evaluation.  Nonetheless, she recorded a limitation of right elbow flexion of 85 degrees as opposed to entirely dismissing the motion measurement as inaccurate.    Resolving reasonable doubt in the Veteran's favor, the Board does not find the examiner's comments to warrant a finding that the above measurement is inadequate for rating purposes.  38 C.F.R. § 4.3.  Consequently, a 20 percent rating for right elbow disability is granted beginning January 30, 2015.  Id.; 38 C.F.R. § 4.71a, DC 5206.  

The Board finds that increased right elbow disability ratings of 10 percent prior to January 30, 2015 and 20 percent thereafter or separate compensable ratings are not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5206, 5207.  The Board has considered the Veteran's reports of right elbow pain, weakness and flare-ups and the like.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Nonetheless, an increased rating for complaints about pain, excess fatigability, decreased functional ability, etc. is not warranted.  As detailed, on examinations taken in May 2010 and January 2015, pain, fatigue, weakness and flare-ups from repetitive motion were the major functional impacts.  His functional impairment due to pain has been considered in the currently assigned disability ratings for his right elbow disability.  While acknowledging the effects on his daily activities reflected in the VA examination report of record, there is no basis for higher or separate compensable ratings than those presently assigned based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  Id.  

The record does not show that the Veteran has right elbow ankylosis, flail joint or similar joint abnormality to warrant a rating in excess of 20 percent under other potentially applicable DCs.  See 38 C.F.R. § 4.71a, DCs 5205, 5209, 5210.

For the above stated reasons, the preponderance of the evidence weighs against the claim.  A rating in excess of 10 percent prior to January 30, 2015 and 20 percent thereafter for right elbow disability is denied.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, DCs 5003, 5010, 5206, 5207.  

(iii) Extraschedular ratings

When the schedular evaluations are deemed inadequate, the RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Referral for extraschedular consideration is limited to where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular criteria reasonably described all of the symptoms attributable to the service-connected elbow disabilities.  The evidence does not show that the Veteran has any unusual symptoms attributable to his service-connected elbow disabilities or typical symptoms associated with his service-connected elbow disabilities that are of a severity significantly greater than those contemplated in the schedular rating criteria.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, probative evidence indicates that the Veteran does not have extraordinary symptoms when viewing the combined effects of all his service-connected disabilities together.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that has not been attributed to a specific service-connected disability.  (See May 2010 and January 2015 VA examination reports).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A left elbow disability rating of 20 percent is restored beginning April 9, 2010; to this extent, the appeal is allowed.

A rating in excess of 20 percent for left elbow disability is denied.

A rating in excess of 10 percent for right elbow disability is denied.


REMAND

For the claimed psychiatric disorder, the January 2015 VA medical opinion is inadequate for rating purposes.  It is conclusory and does not sufficiently consider the possibility of an aggravation from the service-connected bilateral elbow disability.  Another medical opinion must be obtained as instructed below. 

The TDIU claim is intertwined with the pending service connection claim.  The Board will defer adjudication until the above service connection has been finally resolved.  

Accordingly, the case is REMANDED for the following action:

1. After associating all newly generated medical records with claims folder, contact an appropriate clinician other than the one providing the January 2015 medical opinion for an addendum medical opinion.  The electronic claims file must be made available for review of the Veteran's pertinent medical history.  The examiner must acknowledge receipt and review of the electronic claims folder.  

The examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that depression or any additionally diagnosed psychiatric disorder was caused or aggravated by service-connected elbow disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner must provide a rationale for each opinion-causation and aggravation.  The rationale should reflect a discussion of the Veteran's mental health history and reference any pertinent clinical studies that have informed the examiner's opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

(If the examiner determines that a clinical examination is necessary, such examination should be scheduled). 

3.  After completing the above development, re-adjudicate the issues.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


